Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung, et al., US 2016/0001781 A1, in view of Burford, et al., US 2018/0134291 A1.
As per Claim 1, Fung teaches a vehicle travel control system for a vehicle (¶ 225; ECU 106 and vehicle 100 of Figure 1A), comprising: 
at least one sensor (¶ 227) configured to: 
monitor vehicle driving conditions of a host vehicle and a target vehicle (¶¶ 226-227; including “other vehicles”); and 
produce a sensor signal representative of the monitored vehicle driving conditions (¶ 231; “to provide information and/or indications to the driver”), the vehicle driving conditions including at least one of a distance between the host vehicle and the target vehicle or a relative speed between the host vehicle and the target vehicle (¶¶ 248, 250, 402, 404). 

a launch profile generator (¶ 91; cruise control system 16 of Figure 3) configured to: 
receive the monitored vehicle driving conditions (¶ 89; from sensors), and generate at least one of a target torque profile, or a target speed profile of the host vehicle based on the monitored vehicle driving conditions (¶¶ 97-98); 
and a controller configured to: receive at least one of the target torque profile or the target speed profile of the host vehicle from the launch profile generator (¶ 120), and 
control at least one of a speed or an acceleration of the host vehicle based on at least one of the target torque profile or the target speed profile (¶ 127), wherein the launch profile generator is further configured to: 
analyze an intention of a driver of the host vehicle when the driver intervenes at least one of the speed or acceleration of the host vehicle being controlled (¶ 109), and 
revise at least one of the target torque profile or the target speed profile when the analyzed intention represents preferences of the driver (¶ 113).  

As per Claim 2, Fung teaches that the vehicle driving conditions further includes at least one of a speed of the target vehicle, a road curvature and a road grade of a road on which the host vehicle is traveling (¶ 430), traffic information of the road received via vehicle-to-everything (V2X) communicator of the host vehicle, or positions of the host and target vehicles via a global positioning system (GPS) receiver of the host vehicle (¶ 256).  Fung does not expressly teach the launch profile generator includes: a drive situation analyzer configured to provide the launch profile generator with at least one of a pre-stored speed profile or a pre-stored torque profile, based on the monitored vehicle driving conditions.  Burford teaches that the launch profile generator includes: a drive situation analyzer configured to provide the launch profile generator with at least one of a pre-stored speed profile or a pre-stored torque profile (¶ 166), based on the monitored vehicle driving conditions.  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Fung does not expressly teach that when the launch profile generator receives the at least one of the pre-stored speed profile or pre-stored torque profile, the launch profile generator is configured to generate the target torque profile or the target speed profile based on the at least one of the pre-stored target torque profile or the pre-stored target speed profile, and the monitored vehicle driving conditions.  Burford teaches that when the launch profile generator receives the at least one of the pre-stored speed profile or pre-stored torque profile, the launch profile generator is configured to generate the target torque profile or the target speed profile based on the at least one of the pre-stored target torque profile or the pre-stored target speed profile, and the monitored vehicle driving conditions (¶¶ 153-154, 169).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.

As per Claim 5, Fung does not expressly teach that the launch profile generator further includes a profile calculator configured to: receive the analyzed intention of the driver from the driver input analyzer, and revise the at least one of the pre-stored speed profile or the pre-stored torque profile received from the drive situation analyzer based on the analyzed intention of the driver.  Burford teaches that the launch profile generator further includes a profile calculator configured to: 
receive the analyzed intention of the driver from the driver input analyzer (¶¶ 91, 101), and 
revise the at least one of the pre-stored speed profile or the pre-stored torque profile received from the drive situation analyzer based on the analyzed intention of the driver (¶ 91).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Fung teaches that when the driver intervenes the at least one of the speed or acceleration of the host vehicle, the controller is configured to determine whether an emergency situation of the target vehicle causes the driver intervention based on a change to the at least one of the distance between the host vehicle and the target vehicle or the relative speed therebetween so as to determine whether to revise the at least one of the target torque profile or the target speed profile based on the analyzed intention (¶¶ 397-401).
As per Claim 7, Fung teaches a method for controlling driving of a vehicle (¶¶ 229-231), the method comprising: monitoring, by at least one sensor, driving conditions of a host vehicle and a target vehicle (¶¶ 226-227; including “other vehicles”), where the driving conditions includes at least one of a distance between the host vehicle and the target vehicle or a relative speed between the host vehicle and the target vehicle (¶¶ 248, 250, 402, 404). 

generating, by a launch profile generator, based on driving conditions, at least one of a target torque profile or a target speed profile of the host vehicle (¶¶ 97-98); 
controlling, by a controller, at least one of a speed, or an acceleration of the host vehicle based on at least one of the target torque profile, or the target speed profile (¶ 127); 
analyzing, by the launch profile generator, an intention of a driver of the host vehicle when the driver intervenes at least one of the speed or acceleration of the host vehicle being controlled (¶ 109); 
revising, by the launch profile generator, at least one of the target torque profile or the target speed profile when the analyzed intention represents preferences of the driver (¶ 113); and 
controlling, by the controller, at least one of the speed or the acceleration of the host vehicle based on at least one of the revised target torque profile or target speed profile (¶¶ 119-120).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Fung teaches that the generating at least one of the target torque profile or the target speed profile of the host vehicle, includes: selecting, by the launch profile generator, at least one 
As per Claim 9, Fung does not expressly teach that the generating at least one of the target torque profile or the target speed profile of the host vehicle, includes: determining the selected sub-profile as the target torque profile or the target speed profile.  Burford teaches that the generating at least one of the target torque profile or the target speed profile of the host vehicle, includes: determining the selected sub-profile as the target torque profile or the target speed profile (¶¶ 172-173).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Fung does not expressly teach that the generating at least one of the target torque profile or the target speed profile includes: combining a plurality of sub-profiles selected among the stored sub-profiles.  Burford teaches that the generating at least one of the target torque profile or the target speed profile includes combining a plurality of sub-profiles selected among the stored sub-profiles (¶¶ 171-173; profiles A and B as shown in Figure 8).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Fung further teaches: 
determining, by the controller, whether the host vehicle starts to move after a stop based on the monitored driving conditions (¶¶ 400-401); 
determining, by the controller when the host vehicle starts to move after a stop, whether an adaptive cruise control (ACC) function is on (¶¶ 403-404); and
recording, when the ACC function is off, a speed profile of the host vehicle until the host vehicle makes another stop (¶ 512). 

comparing, by the launch profile generator, the recorded speed profile with the target speed profile of the host vehicle (¶¶ 135-138); and 
revising the target speed profile when a deviation between the recorded speed profile and target speed profile is greater than a predetermined range (¶ 131).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Fung further teaches: 
determining, by the controller, whether the host vehicle starts to move after a stop based on the monitored driving conditions (¶¶ 400-401); 
determining, by the controller when the host vehicle starts to move after a stop, whether an adaptive cruise control (ACC) function is on (¶¶ 403-404); and
when the ACC function is on, determining whether an acceleration signal is received (¶¶ 422-423).  
Fung does not expressly teach: when the acceleration signal is received, recording a speed profile of the host vehicle until a launch phase of the host vehicle ends; comparing, by the launch profile generator, the recorded speed profile with the target speed profile of the host vehicle; and revising the target speed profile when a deviation between the recorded speed profile and target speed profile is greater than a predetermined range.  Burford teaches: 
when the acceleration signal is received, recording a speed profile of the host vehicle until a launch phase of the host vehicle ends (¶¶ 172-173); 
comparing, by the launch profile generator, the recorded speed profile with the target speed profile of the host vehicle (¶¶ 150-151); and 
revising the target speed profile when a deviation between the recorded speed profile and target speed profile is greater than a predetermined range (¶ 166).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Fung further teaches: 
determining, by the controller, whether the host vehicle starts to move after a stop based on the monitored driving conditions (¶¶ 400-401); 
determining, by the controller when the host vehicle starts to move after a stop, whether an adaptive cruise control (ACC) function is on (¶¶ 403-404). 
Fung does not expressly teach: when the ACC function is on, controlling the at least one of the speed or acceleration of the host vehicle based on the at least one of the target torque profile or the target speed profile until a brake signal is received; upon receipt of the brake signal, terminating the ACC function and recording a speed profile of the host vehicle until the host vehicle makes another stop; comparing, by the launch profile generator, the recorded speed profile with the target speed profile of the host vehicle; and revising the target speed profile when a deviation between the recorded speed profile and target speed profile is greater than a predetermined range.  Burford teaches: 
when the ACC function is on, controlling the at least one of the speed or acceleration of the host vehicle based on the at least one of the target torque profile or the target speed profile (¶¶ 130-132) until a brake signal is received (¶¶ 144-145); 
upon receipt of the brake signal, terminating the ACC function and recording a speed profile of the host vehicle until the host vehicle makes another stop (¶¶ 147-148; “when positive drive torque is commanded by the driver”); 
comparing, by the launch profile generator, the recorded speed profile with the target speed profile of the host vehicle (¶¶ 150-151); and 
revising the target speed profile when a deviation between the recorded speed profile and target speed profile is greater than a predetermined range (¶ 166).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Fung further teaches when the ACC function is on and the brake signal is not received (¶¶ 403-404), determining whether an acceleration signal is received (¶ 427). 
Fung does not expressly teach: upon receipt of the acceleration signal, recording at least one of current speeds or current torques of the host vehicle until a launch phase of the host vehicle ends, comparing, by the launch profile generator, a recorded current speed or current torque profile with the target speed profile of the host vehicle; and revising the target speed profile or the target torque profile when a deviation between the recorded current speed profile and the target speed profile or between the recorded current torque profile and the target torque profile is greater than a predetermined range.  Burford teaches: 
upon receipt of the acceleration signal (¶¶ 133-135, recording at least one of current speeds (¶ 140) or current torques of the host vehicle (¶ 135) until a launch phase of the host vehicle ends (¶ 141; as required drive torque reduces); 
comparing, by the launch profile generator, a recorded current speed or current torque profile with the target speed profile of the host vehicle (¶ 151); and 
revising the target speed profile or the target torque profile when a deviation between the recorded current speed profile and the target speed profile or between the recorded current torque profile and the target torque profile is greater than a predetermined range (¶¶ 151-152).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661